UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4870 General New York Municipal Money Market Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 5/31/13 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 16 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 21 Notes to Financial Statements FOR MORE INFORMATION Back Cover General New York Municipal Money Market Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for General New York Municipal Money Market Fund, covering the six-month period from December 1, 2012, through May 31, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The U.S. economic recovery gained traction over the reporting period, but remained slower than historical norms. On one hand, the expansion has been fueled by gradually falling unemployment, recovering housing markets, rapid growth in domestic oil and gas production, and, perhaps most significant, the aggressively stimulative monetary policy of the Federal Reserve Board (the “Fed”). On the other hand, several factors have weighed on the nation’s economic growth rate, including relatively sluggish demand for exports to Europe and the emerging markets, higher tax rates for some Americans, and more restrictive fiscal policies stemming from sequestration. While yields of longer term bonds climbed in response to these developments, yields of money market instruments remained anchored by the Fed’s historically low target for the overnight federal funds rate. In our analysis, real GDP growth seems poised to accelerate modestly over the remainder of 2013. In fact, we expect the relatively mild economic expansion to remain intact domestically and globally over the next several years. The moderate pace of the recovery implies that the risks of consumer price inflation are limited, making it unlikely that the Fed will adopt expansion-threatening, restrictive policies anytime soon. As always, we encourage you to discuss our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation June 17, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2012, through May 31, 2013, as provided by Joseph Irace, Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended May 31, 2013, General New York Municipal Money Market Fund’s Class A and Class B shares produced annualized yields of 0.01% and 0.01%, respectively.Taking into account the effects of compounding, the fund’s Class A and Class B shares produced annualized effective yields of 0.01% and 0.01%, respectively. 1 Yields of tax-exempt money market instruments stayed near historical lows throughout the reporting period, as short-term interest rates remained anchored by an overnight federal funds rate between 0% and 0.25% despite evidence of more robust economic growth. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal, NewYork state, and New York city personal income taxes, to the extent consistent with the preservation of capital and the maintenance of liquidity.To pursue its goal, the fund normally invests substantially all of its net assets in short-term, high-quality municipal obligations that provide income exempt from federal, New York state, and New York city income taxes.The fund may also invest in high-quality, short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. In pursuing this objective, we employ two primary strategies. First, we normally attempt to add value by constructing a diverse portfolio of high-quality, municipal money market instruments that provide income exempt from federal, New York state, and New York city personal income taxes. Second, we actively manage the fund’s average maturity based on our anticipation of supply-and-demand changes in New York’s short-term municipal marketplace. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) For example, if we expect an increase in short-term supply, we may decrease the average maturity of the fund, which could enable us to take advantage of opportunities when short-term supply increases. Yields generally tend to rise when there is an increase in new-issue supply competing for investor interest. New securities, which are generally issued with maturities in the one-year range, may in turn lengthen the fund’s average maturity if purchased. If we anticipate limited new-issue supply, we may then look to extend the fund’s average maturity to maintain then-current yields for as long as we believe practical. In addition, we try to maintain an average maturity that reflects our view of short-term interest-rate trends and future supply-and-demand considerations. Gradual Economic Recovery Continues Despite occasional bouts of heightened volatility, the reporting period saw a generally improving economic environment, as U.S. GDP growth increased from a 0.4% annualized rate during the fourth quarter of 2012 to 2.4% over the first quarter of 2013. In addition, the unemployment rate declined to 7.6% by the end of May, and housing markets exhibited long-awaited signs of recovery, including rebounding home prices. Despite these developments, the Federal Reserve Board (the “Fed”) indicated that rates are likely to stay low at least until the unemployment rate reaches 6.5%. In this environment, demand from individual investors focused on higher yielding securities in the longer term municipal bond market. Demand for securities issued by municipalities also remained strong among nontraditional buyers, such as separately managed accounts and intermediate bond funds, due to attractive tax-exempt yields compared to taxable securities and narrow yield differences across the one- to three-year maturity spectrum. Nonetheless, yields on high-quality, one-year municipal notes remained near historical lows over the reporting period, and increased investor demand for variable rate demand notes has kept yields of shorter term securities steady. New York’s credit quality continued to improve over the reporting period as its economy has proved resilient and lawmakers have cooperated in producing a balanced budget. 4 Credit Selection Remains Paramount Due to narrow yield differences along the maturity spectrum, as well as ongoing regulatory uncertainty, most tax-exempt money market funds have maintained relatively short weighted average maturities compared to historical averages.The fund was no exception, and we maintained its weighted average maturity in a range that was consistent with industry averages. Moreover, well-researched credit selection has remained paramount. As we have for some time, we favored state general obligation bonds; essential service revenue bonds backed by revenues from water, sewer, and electric facilities; certain local credits with strong financial positions and stable tax bases; and health care and education issuers with stable credit characteristics.We generally continued to shy away from instruments issued by localities that depend heavily on state aid. Low Rates Likely to Persist We are cautiously optimistic regarding U.S. economic prospects.While the Fed has indicated that it may begin to taper off its ongoing, open-ended quantitative easing program later this year, it also has made clear that short-term interest rates are likely to remain low for some time to come. Consequently, we believe that the prudent course continues to be an emphasis on preservation of capital and liquidity. June 17, 2013 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term municipal securities holdings involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. Income may be subject to state and local taxes for non-NewYork residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors.Yields provided for the fund’s Class A and Class B shares reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to a voluntary undertaking that may be extended, terminated or modified at any time. Had these expenses not been absorbed, fund yields would have been lower. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in General New York Municipal Money Market Fund from December 1, 2012 to May 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2013 Class A Class B Expenses paid per $1,000 † $ 1.30 $ 1.30 Ending value (after expenses) $ 1,000.00 $ 1,000.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2013 Class A Class B Expenses paid per $1,000 † $ 1.31 $ 1.31 Ending value (after expenses) $ 1,023.64 $ 1,023.64 † Expenses are equal to the fund’s annualized expense ratio of .26% for Class A and .26% for Class B, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS May 31, 2013 (Unaudited) Short-Term Coupon Maturity Principal Investments—99.8% Rate (%) Date Amount ($) Value ($) Albany Housing Authority, Revenue (Nutgrove Garden Apartments Project) (LOC; RBS Citizens NA) 0.22 6/7/13 1,205,000 a,b 1,205,000 Albany Industrial Development Agency, Civic Facility Revenue (Albany Medical Center Project) (LOC; Bank of America) 0.18 6/7/13 2,275,000 a 2,275,000 Albany Industrial Development Agency, Civic Facility Revenue (Living Resources Corporation Project) (LOC; HSBC Bank USA) 0.14 6/7/13 1,540,000 a 1,540,000 Albany Industrial Development Agency, Civic Facility Revenue (The College of Saint Rose Project) (LOC; Wells Fargo Bank) 0.14 6/7/13 6,050,000 a 6,050,000 Albany Industrial Development Agency, IDR (Davies Office Refurbishing, Inc. Project) (LOC; HSBC Bank USA) 0.29 6/7/13 1,180,000 a 1,180,000 Albany Industrial Development Agency, IDR (Davies Office Refurbishing, Inc. Project) (LOC; HSBC Bank USA) 0.34 6/7/13 510,000 a 510,000 Broome County Industrial Development Agency, IDR (Parlor City Paper Box Company, Inc. Facility) (LOC; U.S. Bank NA) 0.22 6/7/13 1,570,000 a 1,570,000 Campbell-Savona Central School District, GO Notes, BAN 1.50 6/21/13 1,500,000 1,500,677 Center Moriches Union Free School District, GO Notes, TAN 1.00 6/27/13 4,000,000 4,001,135 Deutsche Bank Spears/Lifers Trust (Series DBE-1152) (TSASC, Inc., Tobacco Settlement Asset-Backed Bonds) (Liquidity Facility: Deutsche Bank AG and LOC; Deutsche Bank AG) 0.22 6/7/13 6,500,000 a,c,d 6,500,000 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Deutsche Bank Spears/Lifers Trust (Series DBE-1162) (Westchester County Industrial Development Agency, IDR (Ardsley Housing Associates, LLC Facility)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.32 6/7/13 15,000,000 a,b,c,d East Moriches Union Free School District, GO Notes, TAN 1.50 6/20/13 2,100,000 2,100,923 Erie County Industrial Development Agency, IDR (Hydro-Air Components Inc. Project) (LOC; HSBC Bank USA) 0.19 6/7/13 4,000,000 a 4,000,000 Erie County Industrial Development Agency, IDR (Luminescent Systems, Inc. Project) (LOC; HSBC Bank USA) 0.19 6/7/13 5,060,000 a 5,060,000 Frankfort, GO Notes, BAN 1.50 12/5/13 1,413,000 1,418,231 Hamburg Central School District, GO Notes, BAN 1.50 6/14/13 5,000,000 5,001,521 Hempstead Union Free School District, GO Notes, TAN 0.75 6/28/13 1,500,000 1,500,503 Heuvelton Central School District, GO Notes, BAN 1.50 6/28/13 1,500,000 1,500,604 Hornell City School District, GO Notes, BAN 1.25 6/28/13 3,200,000 3,201,292 Middletown, GO Notes, BAN 1.00 2/21/14 3,000,000 3,011,914 Monroe County Industrial Development Agency, Civic Facility Revenue (Monroe Community College Association, Inc. Project) (LOC; JPMorgan Chase Bank) 0.14 6/7/13 1,900,000 a 1,900,000 Monroe County Industrial Development Agency, IDR (AJL Manufacturing, Inc. Facility) (LOC; M&T Trust) 0.26 6/7/13 715,000 a 715,000 8 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Monroe County Industrial Development Agency, Revenue (Monroe Community College Association, Inc. Project) (LOC; JPMorgan Chase Bank) 0.14 6/7/13 1,120,000 a 1,120,000 Monroe County Industrial Development Corporation, Revenue (Saint Ann’s Nursing Home Company, Inc. Project) (LOC; HSBC Bank USA) 0.20 6/7/13 790,000 a 790,000 Nassau County Industrial Development Agency, Housing Revenue (Rockville Centre Housing Associates, L.P. Project) (LOC; M&T Trust) 0.22 6/7/13 5,375,000 a,b 5,375,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.07 6/3/13 1,400,000 a 1,400,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.07 6/3/13 5,100,000 a 5,100,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.09 6/3/13 1,000,000 a 1,000,000 New York City, GO Notes (LOC; Mizuho Corporate Bank Ltd.) 0.06 6/3/13 7,300,000 a 7,300,000 New York City Capital Resource Corporation, Recovery Zone Facility Revenue (Arverne by the Sea Project) (LOC; TD Bank) 0.12 6/7/13 8,305,000 a 8,305,000 New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program— Cobble Hill Health Center, Inc.) (LOC; Bank of America) 0.21 6/7/13 4,300,000 a 4,300,000 New York City Industrial Development Agency, Civic Facility Revenue (Birch Wathen Lenox School Project) (LOC; TD Bank) 0.19 6/7/13 3,500,000 a 3,500,000 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York City Industrial Development Agency, Civic Facility Revenue (French Institute-Alliance Francaise de New York—Federation of French Alliances in the United States Project) (LOC; M&T Trust) 0.18 6/7/13 3,475,000 a 3,475,000 New York City Industrial Development Agency, Civic Facility Revenue (Heart Share Human Services of New York, Roman Catholic Diocese of Brooklyn Project) (LOC; HSBC Bank USA) 0.19 6/7/13 6,160,000 a 6,160,000 New York City Industrial Development Agency, IDR (Allway Tools Inc. Additional Project) (LOC; Citibank NA) 0.47 6/7/13 1,230,000 a 1,230,000 New York City Industrial Development Agency, IDR (Gary Plastic Packaging Corporation Project) (LOC; JPMorgan Chase Bank) 0.26 6/7/13 2,100,000 a 2,100,000 New York City Industrial Development Agency, IDR (Linear Lighting Corporation Project) (LOC; M&T Trust) 1.12 6/7/13 200,000 a 200,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Mizuho Corporate Bank Ltd.) 0.06 6/3/13 7,330,000 a 7,330,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; California State Teachers Retirement System) 0.07 6/3/13 3,900,000 a 3,900,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; California State Teachers Retirement System) 0.09 6/3/13 4,350,000 a 4,350,000 10 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.07 6/3/13 1,100,000 a 1,100,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Royal Bank of Canada) 0.07 6/3/13 6,345,000 a 6,345,000 New York Liberty Development Corporation, Liberty Revenue, Refunding (3 World Trade Center Project) (LOC; JPMorgan Chase Bank) 0.15 6/7/13 5,000,000 a 5,000,000 New York Liberty Development Corporation, Liberty Revenue, Refunding (3 World Trade Center Project) (LOC; JPMorgan Chase Bank) 0.15 6/7/13 1,970,000 a 1,970,000 New York Liberty Development Corporation, Liberty Revenue, Refunding (World Trade Center Project Towers 3-4) (LOC; JPMorgan Chase Bank) 0.19 6/7/13 1,670,000 a 1,670,000 New York Liberty Development Corporation, Liberty Revenue, Refunding (World Trade Center Project Towers 3-4) (LOC; JPMorgan Chase Bank) 0.19 6/7/13 155,000 a 155,000 New York Liberty Development Corporation, Recovery Zone Revenue (3 World Trade Center Project) (LOC; JPMorgan Chase Bank) 0.15 6/7/13 460,000 a 460,000 New York Local Government Assistance Corporation, Subordinate Lien Revenue, Refunding (Liquidity Facility; Bank of America) 0.17 6/7/13 7,845,000 a 7,845,000 New York State Housing Finance Agency, Housing Revenue (250 West 93rd Street) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.16 6/7/13 20,000,000 a,b 20,000,000 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York State Housing Finance Agency, Housing Revenue (Baisley Park Gardens) (LOC; Citibank NA) 0.15 6/7/13 2,665,000 a,b 2,665,000 New York State Housing Finance Agency, Housing Revenue (West Village Apartments) (LOC; Citibank NA) 0.20 6/7/13 6,500,000 a,b 6,500,000 New York State Mortgage Agency, Mortgage Revenue (Citigroup ROCS, Series RR II R-404) (Liquidity Facility; Citibank NA) 0.32 6/7/13 5,755,000 a,b,c,d 5,755,000 Odessa-Montour Central School District, GO Notes, BAN 1.50 6/14/13 1,800,000 1,800,541 Oneida County Industrial Development Agency, Civic Facility Revenue (Mohawk Valley Community College Dormitory Corporation Project) (LOC; Citibank NA) 0.14 6/7/13 7,290,000 a 7,290,000 Oneida County Industrial Development Agency, Civic Facility Revenue (Mohawk Valley Network Inc. Obligated Group; Faxton-Saint Luke’s Healthcare) (LOC; Bank of America) 0.18 6/7/13 6,580,000 a 6,580,000 Onondaga County Industrial Development Agency, IDR (ICM Controls Corporation Project) (LOC; M&T Trust) 0.27 6/7/13 2,770,000 a 2,770,000 Port Authority of New York and New Jersey, Equipment Notes 0.17 6/7/13 5,600,000 a 5,600,000 Prattsburgh Central School District, GO Notes, BAN 1.25 6/27/13 2,674,732 2,675,677 Putnam County Industrial Development Agency, Civic Facility Revenue (United Cerebral Palsy of Putnam and Southern Dutchess Project) (LOC; TD Bank) 0.14 6/7/13 3,420,000 a 3,420,000 12 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Putnam County Industrial Development Agency, IDR (Broad Reach, LLC Project) (LOC; RBS Citizens NA) 0.19 6/7/13 2,485,000 a 2,485,000 Rockland County Industrial Development Authority, Revenue (Northern Manor Multicare Center, Inc. Project) (LOC; M&T Trust) 0.22 6/7/13 3,050,000 a 3,050,000 Scottsville, GO Notes, BAN 1.25 8/14/13 2,470,000 2,471,983 Yonkers Industrial Development Agency, MFHR (Main Street Lofts Yonkers LLC Project) (LOC; M&T Trust) 0.30 6/7/13 14,600,000 a,b 14,600,000 Total Investments (cost $249,885,001) % Cash and Receivables (Net) .2 % Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at May 31, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b At May 31, 2013, the fund had $71,100,000 or 28.4% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from housing. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At May 31, 2013, these securities amounted to $27,255,000 or 10.9% of net assets. d The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security.The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). The F und 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option PUTTERS Puttable Tax-Exempt Receipts Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt SWDR Solid Waste Disposal Revenue Adjustable Receipts TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 14 Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † F1 +,F1 VMIG1,MIG1,P1 SP1+,SP1,A1+,A1 68.2 F2 VMIG2, MIG2, P2 SP2, A2 15.2 AAA,AA,A e Aaa,Aa,A e AAA,AA,A e .4 Not Rated f Not Rated f Not Rated f 16.2 † Based on total investments. e Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. f Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 15 STATEMENT OF ASSETS AND LIABILITIES May 31, 2013 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 249,885,001 249,885,001 Cash 269,499 Interest receivable 361,432 Prepaid expenses 32,803 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(c) 55,677 Payable for shares of Beneficial Interest redeemed 7,378 Accrued expenses 35,111 Net Assets ($) Composition of Net Assets ($): Paid-in capital 250,442,085 Accumulated net realized gain (loss) on investments 8,484 Net Assets ($) Net Asset Value Per Share Class A Class B Net Assets ($) 104,293,184 146,157,385 Shares Outstanding 104,299,673 146,157,163 Net Asset Value Per Share ($) See notes to financial statements. 16 STATEMENT OF OPERATIONS Six Months Ended May 31, 2013 (Unaudited) Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 642,500 Shareholder servicing costs—Note 1 and Note 2(c) 278,811 Distribution and prospectus fees—Note 2(b) 141,445 Professional fees 38,016 Registration fees 17,692 Custodian fees—Note 2(c) 14,454 Prospectus and shareholders’ reports 12,994 Trustees’ fees and expenses—Note 2(d) 6,435 Miscellaneous 17,990 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (836,757 ) Less—reduction in fees due to earnings credits—Note 2(c) (114 ) Net Expenses Investment Income—Net Net Realized Gain (Loss) on Investments—Note 1(b) ($) 71 Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 17 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2013 Year Ended (Unaudited) November 30, 2012 Operations ($): Investment income—net 750 55 Net realized gain (loss) on investments 71 9,495 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (556 ) (546 ) Class B Shares (194 ) (591 ) Total Dividends ) ) Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Class A Shares 103,990,962 126,531,102 Class B Shares 167,124,282 409,191,522 Dividends reinvested: Class A Shares 556 546 Class B Shares 194 591 Cost of shares redeemed: Class A Shares (136,771,472 ) (158,453,242 ) Class B Shares (158,161,645 ) (400,410,881 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 274,267,621 297,399,570 End of Period See notes to financial statements. 18 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended May 31, 2013 Year Ended November 30, Class A Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net .000 a .000 a .000 a .000 a .004 .021 Distributions: Dividends from investment income—net (.000 ) a (.000) a (.000) a (.000 ) a (.004 ) (.021 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b,c .00 b .00 b .00 b .37 2.13 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .71 c .69 .67 .67 .66 .61 Ratio of net expenses to average net assets .26 c .27 .33 .38 .63 .60 Ratio of net investment income to average net assets .00 b,c .00 b .00 b .00 b .37 2.01 Net Assets, end of period ($ x 1,000) 104,293 137,073 168,990 189,737 290,576 370,719 a Amount represents less than $.001 per share. b Amount represents less than .01%. c Annualized. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2013 Year Ended November 30, Class B Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net .000 a .000 a .000 a .000 a .001 .017 Distributions: Dividends from investment income—net (.000 ) a (.000) a (.000) a (.000 ) a (.001 ) (.017 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b,c .00 b .00 b .00 b .09 1.73 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.09 c 1.09 1.08 1.07 1.10 1.06 Ratio of net expenses to average net assets .26 c .28 .32 .38 .92 1.00 Ratio of net investment income to average net assets .00 b,c .00 b .00 b .00 b .08 1.65 Net Assets, end of period ($ x 1,000) 146,157 137,194 128,409 114,600 159,710 222,877 a Amount represents less than $.001 per share. b Amount represents less than .01%. c Annualized. See notes to financial statements. 20 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: General New York Municipal Money Market Fund (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company. The fund’s investment objective is to maximize current income exempt from federal, New York state and New York city income taxes, to the extent consistent with the preservation of capital and the maintenance of liquidity. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A and Class B. Class A and Class B shares are identical except for the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Class B shares are subject to a Distribution Plan adopted pursuant to Rule 12b-1 under the Act and Class A and Class B shares are subject to a Shareholder Services Plan. In addition, Class B shares are charged directly for sub-accounting services provided by Service Agents (securities dealers, financial institutions or other industry professionals) at an annual rate of .05% of the value of the average daily net assets of Class B shares. During the period ended May 31, 2013, sub-accounting service fees amounted to $33,743 for Class B shares and are included in Shareholder servicing costs in the Statement of Operations. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) It is the fund’s policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board of Trustees (the “Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). 22 Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of May 31, 2013 in valuing the fund’s investments: Short-Term Valuation Inputs Investments ($) † Level 1—Unadjusted Quoted Prices — Level 2—Other Significant Observable Inputs 249,885,001 Level 3—Significant Unobservable Inputs — Total † See Statement of Investments for additional detailed categorizations. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At May 31, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and is recognized on the accrual basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Cost of investments represents amortized cost. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. 24 Each tax year in the three-year period ended November 30, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended November 30, 2012 was as follows: tax-exempt income $55 and ordinary income $1,082.The tax character of current year distributions will be determined at the end of the current fiscal year. At May 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 2—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (the “Agreement”) with the Manager, the management fee is computed at the annual rate of .50% of the value of the fund’s average daily net assets and is payable monthly. The Agreement provides that if in any full fiscal year the aggregate expenses of the fund (excluding taxes, brokerage commissions and extraordinary expenses) exceed 1 1 / 2 % of the value of the fund’s average daily net assets, the fund may deduct from payments to be made to the Manager, or the Manager will bear, such excess expense. During the period ended May 31, 2013, there was no reduction in expenses pursuant to the Agreement. The Manager has also undertaken to waive receipt of the management fee and/or reimburse operating expenses in order to facilitate a daily yield at or above a certain level which may change from time to time.This undertaking is voluntary and not contractual, and may be terminated at any time. The reduction in expenses, pursuant to the undertaking, amounted to $273,568 for Class A and $563,189 for Class B shares during the period ended May 31, 2013. (b) Under the Distribution Plan with respect to Class B, adopted pursuant to Rule 12b-1 under the Act, Class B shares bear directly the cost The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) of preparing, printing and distributing prospectuses and statements of additional information and of implementing and operating the Distribution Plan, such aggregate amount not to exceed in any fiscal year of the fund the greater of $100,000 or .005% of the average daily net assets of Class B shares. In addition, Class B shares reimburse the Distributor for payments made to third parties for distributing their shares at an annual rate not to exceed .20% of the value of its average daily net assets. During the period ended May 31, 2013, Class B shares were charged $141,445, pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan with respect to Class A (“Class A Shareholder Services Plan”), Class A shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of the average daily net assets of its shares for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class A shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended May 31, 2013, Class A shares were charged $55,212 pursuant to the Class A Shareholder Services Plan. Under the Shareholder Services Plan with respect to Class B (“Class B Shareholder Services Plan”), Class B shares pay the Distributor at an annual rate of .25% of the value of the average daily net assets of its shares for servicing shareholder accounts. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class B shares and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents with respect to their services.The Distributor determines the amounts to be paid to Service Agents. During the period ended May 31, 2013, Class B shares were charged $168,714 pursuant to the Class B shares Shareholder Services Plan. 26 The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and cash management services related to fund subscriptions and redemptions. During the period ended May 31, 2013, the fund was charged $19,632 for transfer agency services and $674 for cash management services. Cash management fees were partially offset by earnings credits of $113.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a custody agreement for providing custodial services for the fund. During the period ended May 31, 2013, the fund was charged $14,454 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon under a cash management agreement for performing certain cash management services related to fund subscriptions and redemptions.The Bank of New York Mellon also provides shareholder redemption draft processing services. During the period ended May 31, 2013, the fund was charged $440 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $1. During the period ended May 31, 2013, the fund was charged $4,558 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) $104,665, Distribution Plan fees $23,292, Shareholder Services Plan fees $43,937, custodian fees $7,104, Chief Compliance Officer fees $3,830 and transfer agency fees $6,879, which are offset against an expense reimbursement currently in effect in the amount of $134,030. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 3—Securities Transactions: The fund is permitted to purchase or sell securities from or to certain affiliated funds under specified conditions outlined in procedures adopted by the Board.The procedures have been designed to ensure that any purchase or sale of securities by the fund from or to another fund or portfolio that are, or could be, considered an affiliate by virtue of having a common investment adviser (or affiliated investment adviser), common Trustees and/or common officers, complies with Rule 17a-7 under the Act. During the period ended May 31, 2013, the fund engaged in purchases and sales of securities pursuant to Rule 17a-7 under the Act amounting to $74,645,000 and $20,200,000, respectively. 28 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. General New York Municipal Money Market Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: July 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: July 24, 2013 By: /s/ James Windels James Windels, Treasurer Date: July 24, 2013 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
